Exhibit 10.1

 

CONSENT, JOINDER AND EIGHTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

 

THIS CONSENT, JOINDER AND EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
"Amendment") is made and entered into as of the 31st day of January, 2020, by
and among MARQUIS AFFILIATED HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), MARQUIS INDUSTRIES, INC., a Georgia corporation, and successor by
merger with A-O Industries, LLC, a Georgia limited liability company, Astro
Carpet Mills, LLC, a Georgia limited liability company, Constellation
Industries, LLC, a Georgia limited liability company, and S F Commercial
Properties, LLC, a Georgia limited liability company (“Marquis”, together with
Holdings, collectively, the “Existing Borrowers” and each, individually, an
“Existing Borrower”), LONESOME OAK TRADING CO., INC., a Georgia corporation
("New Borrower", together with Existing Borrowers, collectively, "Borrowers" and
each, individually, a "Borrower"), and BANK OF AMERICA, N.A., a national banking
association (together with its successors and assigns, "Lender").

Recitals:

Lender and Existing Borrowers are parties to a certain Loan and Security
Agreement dated as of July 6, 2015 (as at any time amended, modified, restated
or supplemented, the “Loan Agreement”), pursuant to which Lender has made loans
and other financial accommodations to Existing Borrowers.

Existing Borrowers have informed Lender of Holdings’ intent to purchase all of
the issued and outstanding shares of capital stock of New Borrower from J.
Chadwick McEntire, a Georgia resident (“Seller”), pursuant to that certain
Purchase Agreement dated November 1, 2019 by and among Holdings, New Borrower
and Seller (the “Stock Purchase”).

Borrowers have requested that Lender (i) waives compliance with Section
10.2.1(g) of the Loan Agreement solely to the extent necessary to permit the
Stock Purchase, (ii) join New Borrower to the Loan Agreement and extend credit
to New Borrower as a Borrower under the Loan Agreement and (iii) amends the Loan
Agreement to, among other things, extend the Revolver Termination Date and
increase the Revolver Commitment.

New Borrower is executing this Amendment to become a party to the Loan Agreement
in order to induce Lender to continue to extend credit under the Loan Agreement
and as consideration for Lender’s agreement to enter into this Amendment.

The parties desire to amend the Loan Agreement as hereinafter set forth.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1.Definitions.  Capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such terms in the Loan
Agreement.

2.Consent to Stock Purchase.  Subject to the satisfaction of the conditions
precedent as and to the extent set forth in Section 13 hereof, Lender hereby
consents to the Stock Purchase.

1 = 1 6361785.v11 6361785.v11

--------------------------------------------------------------------------------

3.Joinder of New Borrower.  In accordance with the Loan Agreement, New Borrower,
by its signature below, becomes a Borrower under the Loan Agreement with the
same force and effect as if originally named therein as a Borrower, and New
Borrower hereby agrees to all the terms and provisions of the Loan Agreement
applicable to it as a Borrower thereunder.  Each reference to a "Borrower" in
the Loan Agreement shall be deemed to include New Borrower.  The Loan Agreement
is hereby incorporated herein by reference.  

4.Amendments to Loan Agreement.  The Loan Agreement is hereby amended as
follows:

(a)By deleting the definitions of “Applicable Margin,” “Bank Product,” “ERISA
Event,” “Federal Funds Rate,” “Fixed Charges,” “Inventory Formula Amount,”
“Other Agreement,” “Plan,” “Revolver Commitment,” “Revolver Termination Date,”
“Sanction,” and “Subordinated Debt” set forth in Section 1.1 of the Loan
Agreement in their entireties and by substituting in lieu thereof the following:

 

Applicable Margin: the margin set forth below, as determined by the Fixed Charge
Coverage Ratio:

 

 

Level

 

 

Fixed Charge Coverage Ratio

LIBOR Revolver Loans

Base Rate Revolver Loans

I

<1.20 to 1.00

2.25%

1.25%

 

II

 

>1.20 to 1.00

but

<1.50 to 1.00

 

 

2.00%

 

1.00%

III

>1.50 to 1.00

but

<1.75 to 1.00

1.75%

0.75%

 

IV

 

>1.75 to 1.00

but

<2.00 to 1.00

 

 

1.50%

 

0.50%

V

>2.00 to 1.00

 

1.25%

0.25%

 

The margins shall be subject to increase or decrease by Lender on the third
Business Day of the second calendar month following each Fiscal Quarter end. If
Lender is unable to calculate the Fixed Charge Coverage Ratio due to Borrowers'
failure to deliver any financial statements when required hereunder, then, at
the option of Lender, margins shall be determined as if Level I were applicable
until the third Business Day of the second calendar month following its receipt.

Bank Product: any of the following products, services or facilities extended to
an Obligor or any Subsidiary of an Obligor by Lender or any of its Affiliates:
(a) Cash Management Services; (b) products under Hedging Agreements; (c)
commercial credit card and merchant card services; and (d) supply chain finance,
credit insurance, leases and other banking products or services provided to any
Obligor or any Subsidiary, other than Letters of Credit.

2

0 = 1 6361785.v11

--------------------------------------------------------------------------------

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b)
withdrawal of an Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) complete or
partial withdrawal of an Obligor or ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) filing of a
notice of intent to terminate, treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or institution of proceedings
by the PBGC to terminate a Pension Plan; (e) determination that a Pension Plan
is considered an at-risk plan or a plan in critical or endangered status under
the Code or ERISA; (f) an event or condition that constitutes grounds under
Section 4042 of ERISA for termination of, or appointment of a trustee to
administer, any Pension Plan; (g) imposition of any liability on an Obligor or
ERISA Affiliate under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA; or (h) failure by an Obligor or
ERISA Affiliate to meet all applicable requirements under the Pension Funding
Rules in respect of a Pension Plan, whether or not waived, or to make a required
contribution to a Multiemployer Plan.

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System on the
applicable day (or the preceding Business Day, if such day is not a Business
Day), as published by the Federal Reserve Bank of New York on the next Business
Day; or (b) if the rate is not so published, the average per annum rate (rounded
up to the nearest 1/8 of 1%) charged to Lender on the applicable day on such
transactions, as determined by Lender; provided, that in no event shall the
Federal Funds Rate be less than zero.

Fixed Charges: the sum of interest expense (other than payment-in-kind) and
principal payments made on Borrowed Money, income taxes paid in cash and
Distributions made (excluding (a) Upstream Payments, (b) Distributions made on
or about the Closing Date that relate to transactions contemplated by the
Marquis SPA Documents, as in effect on the Closing Date, (c) the Sixth Amendment
Distribution. (d) the Synovus Debt and (e) the LOTC Holdback Amount).

Inventory Formula Amount: the lesser of (i) $12,500,000; (ii) 65% of the Value
of Eligible Inventory; or (iii) 85% of the NOLV Percentage of the Value of
Eligible Inventory.  As used in this definition of Inventory Formula Amount,
advance rates shall be determined by an appraisal firm satisfactory to Lender,
in its Permitted Discretion, with the advance rate for purposes of clause (ii)
of this definition of Inventory Formula Amount for each individual category of
raw materials, work-in-process and finished goods not to exceed 70% and with the
overall advance rate for all three of such categories (i.e.,  raw materials,
work-in-process and finished goods) not to exceed 65%. For the avoidance of
doubt, on the Closing Date, the individual advance rate for purposes of clause
(ii) of this definition of Inventory Formula Amount shall be 55.3% for raw
materials, 0% for work-in-process and 70.0% for finished goods.

Other Agreement: the Debt and Lien Subordination Agreement,  Extruded Fibers
Debt Subordination Agreement and each LC Document, Lien Waiver, Release
Agreement, Real Estate Related Document, Borrowing Base Certificate, Credit
Insurance Loss Payable Endorsement, Compliance Certificate, financial statement
or report delivered hereunder, each Factor Intercreditor Agreement, or any other
document, instrument or agreement (other than this Agreement or a Security
Document) now or

3

0 = 1 6361785.v11

--------------------------------------------------------------------------------

hereafter delivered by an Obligor or other Person to Lender in connection with
any transactions relating hereto.

Plan: any Benefit Plan maintained for employees of an Obligor or ERISA
Affiliate, or to which an Obligor or ERISA Affiliate is required to contribute
on behalf of its employees.

Revolver Commitment: Lender's obligation to make Revolver Loans and to issue
Letters of Credit in an amount up to $25,000,000 in the aggregate.

Revolver Termination Date: January 31, 2025.

 

Sanction: any sanction administered or enforced by the U.S. government
(including OFAC), United Nations Security Council, European Union, U.K.
government or other sanctions authority.

Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
reasonably satisfactory to Lender, including the Mezzanine Debt and Extruded
Fibers Debt.

(b)By deleting clauses (g) and (h) from the definition of “Permitted
Acquisition” set forth in Section 1.1 of the Loan Agreement in their entireties
and by substituting in lieu thereof the following:

 

(g) Availability on each day during the 90-day period immediately preceding such
Acquisition calculated on a pro forma basis assuming such Acquisition occurred
on the first day of such period (including any Loans made hereunder to finance
such Acquisition) shall be greater than or equal to $5,000,000;

 

(h) Availability, on the date of such Acquisition, immediately after giving pro
forma effect to the consummation of such Acquisition (including any Loans made
hereunder to finance such Acquisition) shall be greater than or equal to
$5,000,000;

 

(c)By deleting clauses (d) and (e) from the definition of “Permitted Non-Tax
Distributions” set forth in Section 1.1 of the Loan Agreement in their
entireties and by substituting in lieu thereof the following:

 

(d) Availability on each day during the 60-day period immediately preceding such
Distribution calculated on a pro forma basis assuming such Distribution occurred
on the first day of such period (including any Loans made hereunder to finance
such Distribution) shall be greater than or equal to $5,000,000, and

 

(e) Availability, on the date of such Distribution, immediately after giving pro
forma effect to the consummation of such Distribution (including any Loans made
hereunder to finance such Distribution) shall be greater than or equal to
$5,000,000.

 

(d)By deleting clauses (d) and (e) from the definition of “Restricted
Investment” set forth in Section 1.1 of the Loan Agreement in their entireties
and by substituting in lieu thereof the following:

 

(d) Availability on each day during the 90-day period immediately preceding such
Investment calculated on a pro forma basis assuming such Investment occurred on
the

4

0 = 1 6361785.v11

--------------------------------------------------------------------------------

first day of such period (including any Loans made hereunder to finance such
Investment) shall be greater than or equal to $5,000,000,

 

(e) Availability, on the date of such Investment, immediately after giving pro
forma effect to the consummation of such Investment (including any Loans made
hereunder to finance such Investment) shall be greater than or equal to
$5,000,000 and

 

(e)By adding the following new definitions to Section 1.1 of the Loan Agreement
in proper alphabetical sequence:

Beneficial Ownership Certification: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, in form and
substance satisfactory to Lender.

Beneficial Ownership Regulation: 31 C.F.R. §1010.230.

Benefit Plan: any (a) employee benefit plan (as defined in ERISA) subject to
Title I of ERISA, (b) plan (as defined in and subject to Section 4975 of the
Code), or (c) Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such employee benefit plan or plan.

Eighth Amendment Date: as of January 31, 2020.

Extruded Fibers: Extruded Fibers, Inc., a Georgia corporation.

Extruded Fibers Debt: Debt in the amount not to exceed $3,600,000 owing by LOTC
to Extruded Fibers and evidenced by the Extruded Fibers Letter.

Extruded Fibers Debt Subordination Agreement: that certain Debt Subordination
Agreement dated as of January 31, 2020, among Extruded Fibers, Lender and LOTC.

Extruded Fibers Letter: that certain Letter Agreement dated January 31, 2020 by
and between LOTC and Extruded Fibers.

LOTC: Lonesome Oak Trading Co., Inc., a Georgia corporation.

LOTC Holdback Amount:  Debt in the approximate amount of $1,450,000 incurred as
part of the purchase price under the LOTC Purchase Agreement.

LOTC Purchase Agreement: that certain Purchase Agreement dated as of November 1,
2019 by and among between Holdings, LOTC and J. Chadwick McEntire, a Georgia
resident.

Multiple Employer Plan: a Plan with two or more contributing sponsors, including
an Obligor or ERISA Affiliate, at least two of whom are not under common
control, as described in Section 4064 of ERISA.

Pension Funding Rules: Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in
Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.

5

0 = 1 6361785.v11

--------------------------------------------------------------------------------

Synovus Debt:  Debt owned by LOTC to Synovus Bank in the approximate amount of
$8,490,190.63.

(f)By deleting Section 2.1.2 of the Loan Agreement in its entirety and by
substituting the following in lieu thereof:

2.1.2.  Use of Proceeds

.  The proceeds of Revolver Loans shall be used by Borrowers solely (a) to
satisfy existing Debt; (b) to pay fees and transaction expenses associated with
the closing of the Transactions; (c) to pay a portion of the purchase price for
the Marquis Acquisition; (d) to pay the purchase price under the LOTC Purchase
Agreement and repayment of the Synovus Debt in connection with the transactions
contemplated by the LOTC Purchase Agreement; (e) to pay Obligations in
accordance with this Agreement; and (f) for other lawful corporate purposes of
Borrowers, including working capital.  

(g)By deleting Section 8.3.1 of the Loan Agreement in its entirety and by
substituting the following in lieu thereof:

8.3.1.Records and Reports of Inventory

.  Each Borrower shall keep accurate and complete records of its Inventory,
including costs and daily withdrawals and additions. Without limiting the
generality of the foregoing, from and after the Eighth Amendment Date no
Borrower shall acquire or accept any Inventory of Beaulieu Group, LLC,
Engineered Floors, LLC or Pentz Street Holdings, LLC on consignment or approval.
Each Borrower shall also provide to Lender, on or before the 15th day of each
month, inventory and reconciliation reports in form satisfactory to Lender, on
such periodic basis as Lender may request.  Each Borrower shall conduct a
physical inventory at least once per calendar year (and on a more frequent basis
if requested by Lender when an Event of Default exists) and periodic cycle
counts consistent with historical practices, and shall provide to Lender a
report based on each such inventory and count promptly upon completion thereof,
together with such supporting information as Lender may request.  Lender may
participate in and observe each physical count.

(h)By adding the following immediately after the last sentence appearing in
Section 9.1.1 of the Loan Agreement:

No Obligor is, or is a subsidiary of, a credit institution, investment firm, or
parent company of a credit institution or investment firm, in each case that is
established in a member state of the European Union, Iceland, Liechtenstein or
Norway. The information included in the most recently provided Beneficial
Ownership Certification is true and complete in all respects.

 

(i)By adding the following immediately after the last sentence appearing in
Section 9.1.18(b) of the Loan Agreement:

No Borrower is or will be using “plan assets” (within the meaning of ERISA
Section 3(42) or otherwise) of one or more Benefit Plans with respect to its
entrance into, participation in, administration of and performance of the Loans,
Letter of Credits, Commitments or Loan Documents.

 

(j)By adding the following new section immediately after Section 9.1.24 of the
Loan Agreement:

6

0 = 1 6361785.v11

--------------------------------------------------------------------------------

9.1.25.Purchase of Inventory.  As of the Eighth Amendment Date, no Borrower
possesses any Inventory of, or acquired from, Beaulieu Group, LLC, Engineered
Floors, LLC or Pentz Street Holdings, LLC.

(k)By (i) deleting the “and” at the end of clause (k) of Section 10.2.1 of the
Loan Agreement, (ii) deleting the “.” at the end of clause (l) of Section 10.2.1
of the Loan Agreement, (iii) adding “; and” to the end of clause (l)  of Section
10.2.1 of the Loan Agreement and (iv) inserting the following new clause (m) to
Section 10.2.1 of the Loan Agreement:

(l)LOTC Holdback Amount.

 

(m)By deleting Section 10.2.9 of the Loan Agreement in its entirety and by
substituting the following in lieu thereof:

10.2.9.  Fundamental Changes

.  (a) Without giving 30 days prior written notice to Lender, change its name or
conduct business under any fictitious name; change its tax, charter or other
organizational identification number; change its form or state of organization;
(b) liquidate, wind up its affairs or dissolve itself; or merge, combine or
consolidate with any Person, whether in a single transaction or in a series of
related transactions, except for (i) mergers or consolidations of a wholly-owned
Subsidiary with another wholly-owned Subsidiary or into a Borrower, (ii) the
merger of LOTC with and into Marquis, with Marquis being the surviving entity;
or (iii) Permitted Acquisitions.

(n)By deleting clause (f) of Section 11.1 of the Loan Agreement in its entirety
and by substituting the following in lieu thereof:

(f)Any breach or default of an Obligor occurs (after giving effect to any
applicable grace period thereunder) under (i) any Hedging Agreement; (ii) any
Mezzanine Debt Document; (iii) the Extruded Fibers Letter; (iv) any Factoring
Agreement; (v) any instrument or agreement to which it is a party or by which it
or any of its Properties is bound, relating to any Debt (other than the
Obligations) in excess of $1,000,000, if the maturity of or any payment with
respect to such Debt may be accelerated or demanded due to such breach; (vi) the
Marquis SPE Loan Documents; or (vii) the LOTC Purchase Agreement.

 

(o)By deleting Section 12.15 of the Loan Agreement in its entirety and by
substituting the following in lieu thereof:

12.15.Patriot Act Notice; Beneficial Ownership Regulation

.  Lender hereby notifies Borrowers that pursuant to the Patriot Act, Lender is
required to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Lender to identify it in accordance with the Patriot Act.  Lender will
also require information regarding any personal guarantor and may require
information regarding Borrowers' management and owners, such as legal name,
address, social security number and date of birth.  Borrowers shall, promptly
upon request, provide all documentation and information as Lender may request
from time to time for purposes of complying with any “know your customer,”
anti-money laundering rules and regulations, or other requirements of Applicable
Law, including the Patriot Act and Beneficial Ownership Regulation.

7

0 = 1 6361785.v11

--------------------------------------------------------------------------------

(p)By adding the following new Section 12.17 to the Loan Agreement immediately
following Section 12.16 thereof:

12.17Acknowledgement Regarding Supported QFCs

.  To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Hedging Agreements or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

12.17.1Covered Party

.  If a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
transfer of such Supported QFC and the benefit of such QFC Credit Support (and
any interest and obligation in or under such Supported QFC and such QFC Credit
Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regimes if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States.  If a Covered Party or BHC Act Affiliate of a Covered Party
becomes subject to a proceeding under a U.S. Special Resolution Regime, Default
Rights under the Loan Documents that might otherwise apply to such Supported QFC
or any QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regimes if the Supported QFC and
Loan Documents were governed by the laws of the United States or a state of the
United States.  Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

12.17.2Definitions

.  As used in this Section, (a) “BHC Act Affiliate” means an “affiliate,” as
defined in and interpreted in accordance with 12 U.S.C. §1841(k); (b) “Default
Right” has the meaning assigned in and interpreted in accordance with 12 C.F.R.
§§252.81, 47.2 or 382.1, as applicable; and (c) “QFC” means a “qualified
financial contract,” as defined in and interpreted in accordance with 12 U.S.C.
§5390(c)(8)(D).

5.Acknowledgments of New Borrower.  New Borrower acknowledges that it has
requested Lender to extend financial accommodations to it and to the other
Borrowers on a combined basis in accordance with the provisions of the Loan
Agreement, as hereby amended.  In accordance with the terms of Section 5.9 of
the Loan Agreement, New Borrower acknowledges and agrees that it shall be
jointly and severally liable for any and all Revolver Loans and other
Obligations heretofore or hereafter made by Lender to any Borrower and for all
interest, fees and other charges payable in connection therewith.  New Borrower
hereby appoints and designates Marquis as, and Marquis shall continue to act
under the Loan Agreement as, the Borrower Agent of New Borrower and each other
Borrower for all

8

0 = 1 6361785.v11

--------------------------------------------------------------------------------

purposes, including requesting borrowings and receiving account statements and
other notices and communications to Borrowers (or any of them) from
Lender.  Each Loan made by Lender under the Loan Agreement or any of the other
Loan Documents shall be disbursed in accordance with the Loan Agreement.  

6.Security Interest. To secure the prompt payment and performance of its
Obligations, New Borrower hereby grants to Lender a continuing security interest
in and Lien upon all personal Property of New Borrower, including all of the
following Property, whether now owned or hereafter acquired, and wherever
located: (a) all Accounts; (b) all Chattel Paper, including electronic chattel
paper; (c) all Commercial Tort Claims, including those shown on Schedule 9.1.16;
(d) all Deposit Accounts; (e) all Documents; (f) all General Intangibles,
including Intellectual Property; (g) all Goods, including Inventory, Equipment
and fixtures; (h) all Instruments; (i) all Investment Property; (j) all
Letter-of-Credit Rights; (k) all Supporting Obligations; (l) all monies, whether
or not in the possession or under the control of Lender, or a bailee or
Affiliate of Lender, including any Cash Collateral; (m) all accessions to,
substitutions for, and all replacements, products, and cash and non-cash
proceeds of the foregoing, including proceeds of and unearned premiums with
respect to insurance policies, and claims against any Person for loss, damage or
destruction of any Collateral; and (n) all books and records (including customer
lists, files, correspondence, tapes, computer programs, print-outs and computer
records) pertaining to the foregoing. Notwithstanding anything to the contrary
contained above, in no event shall Excluded Assets constitute Collateral
hereunder or under the Loan Agreement.

7.Interest Rate Disclosure.  LIBOR on the date hereof is 1.875% per annum and,
therefore, the rate of interest in effect on the date hereof, expressed in
simple interest terms, is 3.625% per annum for Revolver Loans.  

8.Assumption; Ratification and Reaffirmation.  Each Borrower hereby ratifies and
reaffirms the Obligations, each of the Loan Documents, and all of such
Borrower's covenants, duties, indebtedness and liabilities under the Loan
Documents.  

9.Acknowledgments and Stipulations.  Each Borrower acknowledges and stipulates
that each of the Loan Documents executed by such Borrower creates legal, valid
and binding obligations of such Borrower that are enforceable against such
Borrower in accordance with the terms thereof; all of the Obligations are owing
and payable without defense, offset or counterclaim (and to the extent there
exists any such defense, offset or counterclaim on the date hereof, the same is
hereby knowingly and voluntarily waived by such Borrower); the security
interests and liens granted by such Borrower in favor of Lender are duly
perfected, first priority security interests and liens; and on and as of January
30, 2020, the unpaid principal amount of the Revolver Loans totaled
$1,116,943.78.

10.Representations and Warranties.  New Borrower represents and warrants to
Lender that New Borrower is engaged in a complementary business to the other
Borrowers as part of a joint and common enterprise; that this Agreement has been
duly authorized, executed and delivered by New Borrower and constitutes a legal,
valid and binding obligation of New Borrower, enforceable against it in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity); and that the Schedules attached hereto contain true, accurate and
complete information with respect to New Borrower and the matters covered
therein and such Schedules shall be deemed to supplement and be a part of the
Schedules to the Loan Agreement. Each Borrower represents and warrants to
Lender, to induce Lender to enter into this Amendment, that no Default or Event
of Default exists on the date hereof; the execution, delivery and performance of
this Amendment have been duly authorized by all requisite corporate action on
the part of such Borrower and this Amendment has been

9

0 = 1 6361785.v11

--------------------------------------------------------------------------------

duly executed and delivered by such Borrower; and all of the representations and
warranties made by such Borrower in the Loan Agreement are true and correct on
and as of the date hereof.  

11.Reference to Loan Agreement.  Upon the effectiveness of this Amendment, each
reference in the Loan Agreement to "this Agreement," "hereunder," or words of
like import shall mean and be a reference to the Loan Agreement, as amended by
this Amendment.

12.Breach of Amendment.  This Amendment shall be part of the Loan Agreement and
a breach of any representation, warranty or covenant herein shall constitute an
Event of Default.

13.Conditions Precedent.  The effectiveness of the consent contained in Section
2 hereof and the amendments contained in Section 4 hereof are subject to the
satisfaction of each of the following conditions precedent, in form and
substance satisfactory to Lender, unless satisfaction thereof is specifically
waived in writing by Lender:

(a)Lender’s receipt of a counterpart of this Amendment, duly executed by
Borrowers;

(b)Lender’s receipt of a secretary’s certificate for each Existing Borrower, in
substantially the forms attached hereto;

(c)Lender’s receipt of a certificate of a duly authorized officer of New
Borrower, certifying (i) that attached copies of New Borrower’s Organic
Documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents;

(d)Lender’s receipt of charter documents of New Borrower, certified by the
Secretary of State or other appropriate official of New Borrower’s jurisdiction
of organization, good standing certificates for New Borrower, issued by the
Secretary of State or other appropriate official of New Borrower’s jurisdiction
of organization and each jurisdiction where New Borrower’s conduct of business
or ownership of Property necessitates qualification;

(e)Lender’s receipt from New Borrower of authorization to file UCC-1 financing
statements and any other appropriate documentation to perfect or continue the
perfection of Lender’s Liens with respect to the assets of New Borrower,
acknowledgments of all filings or recordations necessary to perfect its Liens in
the Collateral of New Borrower, as well as UCC and Lien searches and other
evidence satisfactory to Lender that such Liens are the only Liens upon the
Collateral of New Borrower, except Permitted Liens;

(f)Lender’s receipt of a written opinion of Baker Hostetler with respect to New
Borrower;

(g)Lender’s completion of its business, financial and legal due diligence of New
Borrower with results satisfactory to Lender;

(h)Lender’s receipt of a Pledge Agreement duly executed by Holdings pledging New
Borrower’s Equity Interests to Lender;

 

10

0 = 1 6361785.v11

--------------------------------------------------------------------------------

(i)Lender’s receipt of the original stock certificate issued by New Borrower
certifying that Holdings is the owner of all outstanding shares of New Borrower,
along with a stock power duly executed by Holdings;

 

(j)Lender’s receipt of satisfactory evidence of insurance with respect to New
Borrower in compliance with the Loan Documents;

 

(k)Lender, Mezzanine Lender and Borrowers shall have executed an amendment to
the Debt and Lien Subordination Agreement;

 

(l)Lender, Extruded Fibers, Inc., a Georgia corporation and New Borrower shall
have executed a Debt Subordination Agreement;

 

(m)Lender, Robert Lane McEntire as trustee for the Heather McEntire-Young
Irrevocable Trust and New Borrower shall have executed a Debt Subordination
Agreement;

 

(n)Lender, Robert L. McEntire Family Limited Partnership and New Borrower shall
have executed a Debt Subordination Agreement;

 

(o)Lender’s receipt of an executed consent, joinder and amendment to the
Mezzanine Loan Agreement pursuant to which Mezzanine Lender consents to the
Stock Purchase, joins New Borrower as a “Borrower” thereunder, extends the
Maturity Date (as defined in the Mezzanine Loan Agreement) to a date no sooner
than May 1, 2025 and includes other conforming amendments;

 

(p)Lender’s receipt of an executed payoff letter from New Borrower’s lender;

 

(q)Borrowers shall have obtained consents and approvals from all Governmental
Authorities and other third parties that are required by the Purchase Agreement;

 

(r)All conditions precedent to the effectiveness of the Stock Purchase shall
have been satisfied (and not waived unless Lender shall have approved such
waiver in its discretion) and the Stock Purchase shall have been consummated on
terms and subject to legal documentation acceptable to Lender in its discretion;

 

(s)Lender shall have received copies of the fully-executed Purchase Agreement
and related documents, certified by an officer of Borrower Agent to be true,
correct and complete;

 

(t)Lender shall have received the amendment fee as provided in Section 15
hereof;

 

(u)No Default or Event of Default shall exist either before or after giving
effect to the terms of this Agreement; and

(v)Lender’s receipt of such other certificates, documents and instruments as
Lender may reasonably request.

14.Post-Closing Matters.  Each Borrower shall comply with each of the following
covenants: (i) on or before March 1, 2020 (or such later date to which Lender
may agree in writing in its sole discretion), Borrower shall (x) deliver to
Lender endorsements with respect to New Borrower’s insurance in compliance with
the Loan Documents and that are satisfactory to Lender, in its sole discretion,
(y) file or cause to be filed or recorded UCC-3 termination statements with
respect to each of the UCC-1 fixture filings recorded in Murray County, Georgia
in Book 804 and beginning on page 33 and

11

0 = 1 6361785.v11

--------------------------------------------------------------------------------

page 36 and (z) deliver to Lender updated Schedules to the Loan Agreement with
respect to the Existing Borrowers and (ii) on or before May 1, 2020 (or such
later date to which Lender may agree in writing in its sole discretion), New
Borrower shall have entered into a Depository Account Control Agreement, in form
and substance acceptable to Lender, for each of its Deposit Accounts.

15.Amendment Fee; Expenses of Lender.  In consideration of Lender's willingness
to enter into this Amendment as set forth herein, Borrowers agree to pay to
Lender an amendment fee in the amount of $25,000 in immediately available funds
on the date hereof. Additionally, each Borrower agrees, jointly and severally,
to pay, on demand, all costs and expenses incurred by Lender in connection with
the preparation, negotiation and execution of this Amendment and any other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the costs and fees of
Lender's legal counsel and any taxes, filing fees and other expenses associated
with or incurred in connection with the execution, delivery or filing of any
instrument or agreement referred to herein or contemplated hereby.

16.Release of Claims.  To induce Lender to enter into this Amendment, each
Borrower hereby releases, acquits and forever discharges Lender, and all
officers, directors, agents, employees, successors and assigns of Lender, from
any and all liabilities, claims, demands, actions or causes of action of any
kind or nature (if there be any), whether absolute or contingent, disputed or
undisputed, at law or in equity, or known or unknown, that such Borrower now has
or ever had against Lender arising under or in connection with any of the Loan
Documents or otherwise.  Each Borrower represents and warrants to Lender that
such Borrower has not transferred or assigned to any Person any claim that such
Borrower ever had or claimed to have against Lender.

17.Effectiveness; Governing Law.  This Amendment shall be effective upon
acceptance by Lender in Atlanta, Georgia (notice of which acceptance is hereby
waived), whereupon the same shall be governed by and construed in accordance
with the internal laws of the State of Georgia.

18.No Novation, etc.  Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Loan
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect.  This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.

19.Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

20.Further Assurances.  Each Borrower agrees to take such further actions as
Lender shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby.

21.Miscellaneous.  This Amendment may be executed in any number of counterparts
and by different parties to this Amendment on separate counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement.  Any manually executed signature
page to this Amendment delivered by a party by facsimile or other electronic
transmission shall be deemed to be an original signature hereto. Section titles
and references used in this Amendment shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreements among the
parties hereto. This Amendment expresses the entire understanding of the parties
with respect to the subject matter hereof and may not be amended except in a
writing signed by the parties.

12

0 = 1 6361785.v11

--------------------------------------------------------------------------------

22.Waiver of Jury Trial.  To the fullest extent permitted by applicable law,
each party hereby waives the right to trial by jury in any action, suit,
counterclaim or proceeding arising out of or related to this Amendment.

 

[Remainder of page intentionally left blank;

signatures appear on following pages.]

13

0 = 1 6361785.v11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
as of the date first written above.

NEW BORROWER:

 

ATTEST:

 

/s/ Chet Graham

Chet Graham, Secretary

 

 

[CORPORATE SEAL]

 

 

LONESOME OAK TRADING CO., INC.

 

 

By: /s/ Weston A. Godfrey, Jr.

Name: Weston A. Godfrey, Jr.

Title:   Chief Executive Officer      

 

 

 

 

EXISTING BORROWERS:


 

ATTEST:

 

/s/ Tony Isaac

Tony Isaac, Secretary

 

[COMPANY SEAL]

 

 

MARQUIS AFFILIATED HOLDINGS LLC

 

 

By: /s/ Jon Isaac

Name: Jon Isaac

Title:  President and Chief Executive Officer

 

 

ATTEST:

 

/s/ Tim Young

Tim Young, Secretary

 

[CORPORATE SEAL]

 

MARQUIS INDUSTRIES, INC.

 

 

By: /s/ Weston A. Godfrey, Jr.

Name: Weston A. Godfrey, Jr.

Title:   Chief Executive Officer      

 

 

 

[Signatures continue on the following page.]

Consent, Joinder and Eighth Amendment to Loan and Security Agreement (Marquis)

--------------------------------------------------------------------------------

 

 

LENDER:

BANK OF AMERICA, N.A.

 

 

By: /s/ Wes Manus
Name:  Wes Manus

Title:    Senior Vice President

Consent, Joinder and Eighth Amendment to Loan and Security Agreement (Marquis)